Bloodwoktu, J.
1. Tlie court did not err in the admission or exclusion of evidence as complained of in the motion for a new trial.
2. The conviction of the accused not being entirely dependent upon circumstantial evidence, the court did not err, in the absence of a timely and appropriate written request, in failing to charge the jury “ the rule of evidence as contained in section 1010 of the Penal Code (1910) of Georgia.”
*347Decided June 12, 1923.
V. E. Padgett, for plaintiff in error.
Wade II. Watson, solicitor, contra.
3. Under the facts of this ease the court did not err in charging the jury “ that if the liquor in question was on the defendant’s premises without his knowledge and consent, he would not be guilty; if you find it was there with his knowledge and consent, he would be guilty.”
4. There was evidence to support the verdict, and tne court did not err in overruling the motion for a new trial.

■Judgment affirmed.

Broyles, G. J., mid ÍAilce, •/., concur.